— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Aiello, J.), rendered October 15, 1986, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
We find unpersuasive the defendant’s contention that his guilt was not established beyond a reasonable doubt by the testimony of two key prosecution witnesses who were concededly intoxicated at the time their observations relating to the crime were made. Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s identity as the gunman and excluded to a moral certainty every reasonable hypothesis of his innocence (see, People v Benzinger, 36 NY2d 29). Both witnesses related their observations in a logical and lucid manner at trial (cf., People v Reed, 64 NY2d 1144, 1147), and there is no indication that either witness suffered from any inability to accurately perceive and recollect the events he witnessed on the day of the murder. Both witnesses knew the defendant and recognized him. The testimony of Felix Mosely placed the defendant in close proximity to the scene of the crime and in possession of *708a gun within minutes of the shooting, while the testimony of Ollie Nimmon revealed that the defendant had threatened to kill the victim earlier that same day.
Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
We have considered the defendant’s remaining contentions and find them to be either unpreserved for appellate review or without merit. Bracken, J. P., Lawrence, Kunzeman and Spatt, JJ., concur.